Citation Nr: 1434320	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to September 1978.  The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran requested a video-conference hearing before the Board.  He failed, without good cause, to report for such hearing scheduled in September 2012.  This request is therefore deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is needed.


REMAND

The Veteran receives VA treatment; however, the most recent treatment records associated with the record are dated through June 2009 (with a single record dated in March 2011).  A note on the June 2009 VA records indicates that the records dated from September 2008 to February 2011 only show back disability by history.  However, those records, (and any after February 2011), have not been associated with the claims file. As the records are constructively of record and may contain pertinent information, they must be secured.

The Veteran reported he injured his back in service loading and unloading supplies.  His service treatment records show that he was seen with complaints of low back pain, due to lifting, in October 1977, and that he had experienced back pain for 3 months prior.  The Veteran also reported hearing a "pop" in his back while playing football.  Lumbar back strain was diagnosed.  The Veteran's service separation examination is silent as to low back disability.

On April 2011, VA lumbar spine examination, the Veteran reported onset of a back disorder in 1977 and that it has since become progressively worse.  The diagnosis was degenerative disc disease of the lumbar spine.  The VA examiner opined that the current degenerative disc disease of the lumbar spine was less likely as not (less than 50% probability) caused by or a result of the Veteran's back injury [in service].  The VA examiner based this opinion on the Veteran's exit examination being negative for any back condition.  The examiner noted that the Veteran's post service employment as a semi-truck driver and laborer required him to lift, bend push and pull throughout the years and that if he had had back issues for the past 30 years there would have been more documentation of back treatment in his record.

The VA examiner's rationale is inadequate because it is based upon the lack of contemporaneous medical evidence with the Veteran's claim.  While an examiner may consider a lack of evidence as one of the considerations in reaching their rationale, the lack of evidence may not be the sole rationale relied upon in reaching their decision.  See Buchanan v. Nicholson; 451 F. 3d 1331 ( Fed.Cir.2006 ) (while the lack of contemporaneous medical records may be a fact that can be considered...lack of such records does not in and of itself render lay evidence not credible).  Accordingly, another opinion regarding the etiology of the Veteran's low back disability is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate) and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an opinion is inadequate as it is conclusory without explanation of the rationale).

The case is REMANDED for the following:

1.  Secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for his back since June 2009.  He should also be asked to identify any non-VA providers of treatment or evaluations he has received for his back, and all records of any such evaluations or treatment should be secured (with his cooperation). 

2.  Thereafter, arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the April 2011 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's low back disability.  Based on review of the record, examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's low back disability is related to his active service, including his back strain/complaints of back pain therein.  The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data.  The explanation should specifically reflect consideration of the Veteran's reports of postservice continuity of complaints and symptoms (with reasoning for any rejection of the reports as not credible stated). 

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

